Citation Nr: 9911890	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating for a right knee disorder, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a rating for a left knee disorder, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a rating for arthritis of the cervical 
spine, currently evaluated as non-compensable (0 percent).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from September 1971 to 
September 1975, from December 1975 to January 1978, and from 
April 1978 to January 1985.

On his VA Form 9, which was received by the regional office 
(RO) in December 1996, the appellant indicated with an "x" 
mark in Box 7A that he desired to have a hearing before a 
member of the Board of Veterans' Appeals (Board).  He 
indicated with an "x" mark in Box 7B that he desired to 
have such hearing at the local Department of Veterans Affairs 
office.  A letter which purported notified the veteran of the 
time, dated and place of the scheduled hearing was not sent 
to the same address as earlier correspondence from the RO to 
the veteran.  On the day of the scheduled hearing, a member 
of the Board made a note on the notification letter to the 
effect that the veteran had failed to appear for the hearing.  
It is observed that more recent correspondence has been sent 
to another different address, which may cause further 
notification problems. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran at his 
most recent address of record in order to 
clarify whether he still desires to appear 
for a hearing before a traveling member of 
the Board.  The RO should seek assistance 
from the veteran's representative to 
ascertain the veteran's correct address, if 
necessary. 

2.  If the veteran wishes to have a 
hearing before the Board, the RO should 
promptly schedule the veteran for a 
hearing to be conducted by the next 
member of the Board traveling to the RO.  
The RO should properly notify the veteran 
by letter of the date, time and place of 
such a hearing.

After the hearing has been conducted, the case should be 
returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



